Caton, C. J. The signature of the clerk to the summons, by using the initial for his first name, was sufficient. There should have been a bill of exceptions, to show this court the facts upon which the party claimed the right to a continuance. The presumption is, that the court decided the motion for a continuance properly. After the parties had agreed upon the amount due for the broom corn, by virtue of the statute, interest was recoverable upon that amount. It was perfectly competent for the parties to agree that ten per cent., or even a greater amount, if there was no design to evade the statute against usury, should be paid on the ¿mount of the note for delay of payment, after it became due, though no specific time for forbearance was agreed upon. We find no error in the record, and the judgment is affirmed. Judgment affirmed.